DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered. Claims 1-14 and 16-32 are pending. Claims 9, 10, 20, and 24-32 remain withdrawn from consideration.
Election/Restrictions
Applicant is kindly reminded that the invention of group I, species 1 (Figures 1-6 and 9-11B, clamp 14) was elected without traverse for prosecution on 11/03/2020 (see office action mailed 12/15/2020). Applicant’s remarks on 05/06/2022 state that claim 1 has been amended to require “the first and second legs being disposed in a plane that extends at an angle to the first and second jaws of the clamp” which is “illustrated, for example, in FIGS. 12A-12D, and is discussed at paragraph [0063] of the specification.” Since FIGS. 12A-12D are a non-elected species (species 4, clamp 230), claims 1-6, 9-11, 18-20, and 24-32 are all withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because claims 1-6, 9-11, 18-20, and 24-32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Applicant's arguments filed 05/06/2021 with respect to claim 21 have been fully considered but they are not persuasive. Applicant argues Behney does not teach or disclose arms that extend adjacent to the clamp and legs that are substantially co-planar as required by claim 21. However, it is the examiner’s position that Behney’s arms (28, 29) extend adjacent to the clamp (21, 22, 40, 42; for example, see Figure 1), and Behney’s legs (32, 34) are substantially co-planar (for example see Figures 1, 4, and 5) as required by claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Behney (US Patent No. 4,269,190) in view of Wood (US Patent No. 3,586,002). 
Behney discloses a surgical instrument for clamping a target structure comprising (for example, see Figures 1-8) a clamp (21, 22, 40, 42) having a first jaw (21) forming a first clamping surface (inside surface of 21 facing 22), and a second jaw (22) forming a second clamping surface (inside surface of 22 facing 21) that opposes the first clamping surface (for example, see Figure 1), and a handle (16) connecting the first and second jaws (21, 22), wherein the handle (16) has a resilient bias that resiliently biases the first clamping surface and second clamping surface against each other into a substantially closed relationship for clamping the target structure (for example, see Figure 1, and column 1, lines 48-50), the handle (16) including arms (28, 29) that extend adjacent to the clamp (for example, see Figure 1 in which arms 28, 29 extend adjacent to clamp 21, 22, 40, 42), and legs (32, 34) that are compressible toward one another (for example, see column 3, lines 58-68 and Figure 3), wherein the legs (32, 34) of the handle (16) are movable to overcome the resilient bias and open the clamp by moving the first jaw (21) and/or the second jaw (22) to an open position while maintaining the first clamping surface and the second clamping surface in a substantially aligned orientation relative to one another (for example, see column 3, lines 58-68 and Figure 3), wherein the clamp has an inferior surface forming respective inferior surfaces of each jaw (bottom surfaces of 21 and 22) for resting on tissue to be clamped (for example, see Figure 8), and an opposing superior surface (top surfaces of 21 and 22) for facing upwardly away from the tissue to be clamped (for example, see Figure 8), wherein the arms (28, 29) and legs (32, 34) are substantially co-planar (for example, see Figures 1, 4, and 5).
Behney fails to disclose the clamp further comprises compression prongs that extend downwardly from the inferior surface of each jaw and toward an incision to be closed. Wood also discloses a surgical instrument for clamping a target structure comprising a clamp having first and second jaws (for example, see Figure 4). Wood teaches the clamp comprises compression prongs (spicules 14) that extend downwardly from the inferior surface (bottom surface) of each jaw and toward an incision to be closed (for example, see Figure 4) for positive engagement between the clamp jaws and the adjacent portions of the skin (for example, see column 2, lines 45-49). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Behney’s clamp with compression prongs that extend downwardly from the inferior surface of each jaw and toward an incision to be closed as taught by Wood. Doing so would enhance gripping of the clamp to the target structure.
Allowable Subject Matter
Claims 7, 8, 12-14, 16, 17, 22, and 23 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the alignment guide comprises interdigitating alignment members carried respectively by each of the first and second jaws.
Regarding claim 8, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the alignment members comprise a pair of parallel guide bars extending from the first jaw toward the second jaw, and an alignment bar extending from the second jaw toward the first jaw, wherein the alignment bar slides between the parallel guide bars to maintain movement of the jaws in a plane defined by the parallel guide bars.
Regarding claims 12-14, 16, and 17, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the clamp thickness tapers toward the clamping surfaces and the suture guide slot to minimize clamp thickness along the needle trajectory.
Regarding claims 22 and 23, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the handle as claimed in combination with an alignment guide comprising interdigitating first and second alignment members carried respectively by the first and second jaws. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 21, 2022